                                                                         ve G W' * CE U.8.DlSm COURT
                                                                         - 'm'pss:, AT ROANOKE,VA
                                                                                      FI
                                                                                       LED
                                                                                  JAN 2 12:22
                  IN TH E U N IT ED STATE S D ISTRICT COU RT
                  FO R TH E W E STERN D ISTRICT O F W RGIN IA JUUA .D L ,
                                                              BK                        .
                              ROAN OU D IW SION                  DE     RK    '




M ICH AEL JO SEPH FORM ICA,
       Petitionery                               CivilCase N o.:7:19cv00039

V.                                               <    M O RAN D U M O PIN IO N

H ARO LD W .CT.ARIG ,                            By:M ichaelF.U rbansld
     Respondent.                                 ChiefUnitedStatesDistrictJudge

       M ichaelloseph Fotvnica,aVitginiainmateproceedingp-m .
                                                            K ,fied thispetition for
writofhabeascomusputsuantto 28U.S.C.j2254,challenginglnis2014 conviction and
sentencein G teeneCounty CircuitCout't.Therespondenthasftled am odon to dismiss.

Upon review ofthe pleadingsand the statecourtrecords,thecourtûndsthatFo= ica's

petidon isuntim ely flled,and therefore,thecolzrtw illdism issthe petition.



       Onluly29,2014,ajutyintheGreeneCountyCircuitCourtconvictedFo= icaof
twenty-tluee countsofviolating aptotectiveordeton variousdatesbetween O ctober 17,

2012 and Septem ber19,2013. O n N ovember4,2014,following asentencing hearing and

consideration ofapre-sentencereporq the CitctzitCourtpronounced asentence of161

months,inaccordwiththejury'srecommendation(sevenmonthsoneachcount,tortzn
consecutively),to befollowed bytwo yearsofsupervised release.TheCircuitCourtentered
judgmentonNovember17,2014.Fot-micaappealed hisconviction and sentenceto the
Cout'tofAppealsofVirginia,wllich denied lnisyppealby opinion and orderentered

September 8,2015. On O ctober19,2016,the Suprem eCourtofVirginia sllm m atily derlied
FoM ica'sappealfrom theCourtofAppeals.Fotm ica clid notfllea petition forwritof

certioratito the Supzem e CourtoftheUnited States.

      Fo= icaflled ahabeaspetition in theGreeneCountyCitcuitCourtonluly27,2017,
raising fiftrthreeissues.The CircuitCourtdisrnissed thepetition on O ctober 8,2017. O n

N ovem ber3,2017,Fotm ica flled affm odon to preparerècord forappeal''in the Circuit

Cotutand in the Suprem e CourtofVitginia. The CircuitCourtclerk responded by letlet

dated N ovem bet8,2017,noting thatshewasin receiptofhism otion and expressing

concern thathem ay nothavereceived acopy ofthe orderentered on O ctober8. Fo= ica

filed ahandwritten notice ofappealdated N ovember-/,2017,delivered to theprison m ailon

N ovem ber8,and docketed by the Suprem eCourtofVitginia on N ovem ber9,2017. O n

N oyem berz8,2017,Fotm icarequested athittrday extension,untilFebruary 5,2018,to flle
          .




laispetition,which the Courtdenied by orderentezed D ecem ber 14,2017. Fo= icaftled his

petition,placingititathepzison mailonJanuary5,2018.TheCommonwezth ofVirginia
indicated by lettetthatthe statewould notbe ftting aresponsebtief,becausethe notice of

appealw asuntim ely.O n M arch 19,2018,theSuprem e CourtofVirginia dismissed the

habeasappealforlack ofafim ely notice ofappealand on M ay 2,2018,denied Fozmica's

m odon to vacatethedismissaland gtantzeheating.

      Fotmicaftledtheinstantj2254habeaspetitiononlanuary10,2019,byplacingitin
theprison m ail. Flisfederalpetition hasconsolidated l'
                                                      liscllim sinto eightissues.The cotut

conditionally Sled thepetition,advised Fotvnica thatthepetition appeated to beuntim ely

ftled,and gave him an opportunity to provideadditionalevidenceorargum entregarding the




                                            2
tim elinessofllispetition.Fo= ica am ply bliefed lliseightcbim s,buthesubm itted nothing

fslttherregarding the fim elinessissue.

                                            II.

       UndertheAntiterrorism and EffectiveD eath PenaltyActof1996,apetitionerhasa

one-yearperiod in w hich to lilea fedezalhabeascom uspetition.Thisstatute oflim itatbns

runs ftom the latestof:

              (A)the date on which the judgment became final by the
                  conclusion ofditectreview or the expgation ofthe tim e for
                  seeking such review;

              (B)the date on which the impeHiment to filing an application
                  created byStateaction in violation oftheConstitution orlaws
                  of the United States is rem oved,,if thé applicant w as
                  prevented fzom féing by such State action;

              (C)thedateonwlaichtheconstitutionalrightassertedwasinitially
                  recognized by the Suprem eCourt,iftherighthasbeen newly
                  recognized by the Suptem e Coutt and m ade retroactively
                  applicable to caseson collateralreview ;ot

              lDlthedateonwhichthefacmalpredicateoftheclaim orclnims
                  presented could havebeen discovered thtough the exetciseof
                  due Hiligence.

28U.S.C.j2244(d)(1).
       Fotmicahasallegednothingtosuppoztapplicationofj2244(d)(1)7)-(D).Under
j2244(d)(1)(A),Fotmica'sconvictionbecamefinalonlanuary17,2017,whenltistimeto
ftle apetition forwritofcertiorarito theSuptem e Cout'toftheU nited Statesexpired,and

the statute oflim itationsbegan to run on thatdate.

       Section2244$)(2)tollsthefederallimitationperiodduringthetimeinwllichf<a
properly filed application forStatepost-conviction orothercollateralreview ...ispendinp'?


                                             3
1d. Tollingisan intezzuption oftheone-yearpeziod,apauseoftheclock,sowhen Fo= ica

flledlzishabeaspetitioninGreeneCountyCircaitCourtonltlly27,2017,thestatuteof
lim itationsstopped nm ning on thatdate,after191 dayshad elapsed,leaving 174 daysofthe
                                                       .




yearunused. O nce the statehabeasisno longezpending,theclock picksup whereitleftoff;

the one-yearperiod doesnotbegin anew when the statem attez concludes. M cl-lone v.

South Carolina,518F.Supp.2d 700,703-04 O .S.C.2007).
      A n application forpost-conviction review orothetstate collateralproceeding is

rfproperly fied''when itsdeliveryand acceptance are in com pliancewith the applicablelaws

andrulesgoverningfllings.''Art'tzzv.Bennett,531U.S.4,8(2000)9seealsoPacev.
Di lielmo,544U.S.408,414(2005).Fo- ica'sstatehabeaswastimelyandproperlyftled,
buttheRespondentcontendsthatthem atterwasno longerpending when thethitty-day

window forappealing the dismissalexpired.The circtzitcotzrtdismissed Fo= ica'sstate

habeaspetition by ozderenteted on October8,2017.1 RespondentatgtzesthatFo= ica's

attem ptto appealthedenialofilisstatehabeaswasuntim ely,and therefore,llisstate action

wasnolongerf<pendingin anystatecomt'' Hatrisv.Hutchinson,209F.3d 325,327 (4th
Cir.2000).Rule5:9(a)oftheRulesoftheSupremeCouryofVitginiarequitesanoticeof
appealto be filed within thitty daysfrom entty ofthe fnalorder. Thitty daysftom O ctober

8 expited on N ovem ber7.Fotvnica'snodceofappealw asnotplaced in the prison m ail

unt'
   tlN ovem ber8,and thus,thenoticewasuntim ely.

      lfthestatepetition isuntim ely understatelaw,ffthatisthe end ofthem atterfor

purposesofj2244(d)(2).''Pace,544U.S.at414.Here,theVirgirliaSupremeCourt

      1The couz'
               tnotesthatOctober8,2017,wasa Stmday,an tm usualday forentty ofa Snalorder.

                                                 4
expresslyheld thatFornnica'sappealwasdisnaissed becausehe failed to flle the notice of

appealin a tim ely fashion.TheUnited StatesCourtofA ppealsforthe Fourth Circtzithas

recognized thattlaisruleisconsistently and sttictly enfotced bytheVirgirlia cout'tsand isan

independentand adequategroundsforthe state'sdenialofrelief.W isev.W illiam s,982 F.2d

142,143-44(4thCir.1992).InW ise,thecouttheldthatapetitioner'sfedezalhabeasclnim
w asbarred by hisfailureto flle aHm ely noticeofappealfrom a circuitcouttorderdenying

habeastelief Id.2 A ftetN ovem ber7,2017,then,therewasno Tfproperly filed''habeas

ptoceeding pendingin statecourt. Atthatpoint,therespondentarguesthattheone-year

clockresumedwith 174 daysrem aining.Fotmicadidnotfilehisj2254petition until
January10,2019,attheeatliest,or426dayspastNovember7,2017,wellbeyond the174
daysthatrem ained on the stam te.

        TheSuprem eCourthasrecognized thatthestatute oflim itationsforhabeaspetitions

issubjectto equitabletolling,ifthepetitionerhaspursuedhisrightscliligentlyand some
extraordinarycircum stancespzevented histim ely flling.Holland v.Florida,560 U.S.631,

636,649(2010).EvenifthecotutweretoequitablytollthestatuteuntilM arch19,2018,
thatw ould notsavelnisfederalpetition;the 174 daysrem nining on the statutewould have

expired on Septem ber 10,2018,ifthe clock started nm ning again on M arch 19,2018.

Fo= ica ftled llisfederalpetition fourm onthsafterthatdate,and hispetiéon wasuntim ely.

Even ifthe courttolled thestatm e untilM ay 2,2018,when the state cotzrtdenied lzism otion



         2AlthoughW iseZvolved procedttraldefaulttmdertheexhausdon doctri ne,itprovideslm pleevidencethatan
tmfim elynodceofappealisfataltoan appealbeingconsidezed Rproperlyftled''in thestatehabeascaseand suppoztsthe
conclusion thatForm ica'sstatehabeascasewasnolongerproperlypenclingitzthestatecourts.Atanyzate,ifthefederal
pedtion hadbeentimelyflled,Formica'scbim would beprocedurallydefaultedbecauseofthestatecourt'sdism issalon
proceduralgrotm ds.

                                                     5
forreheadng,the deadlineforflling hisfederalpetition would havebeen due O ctober24,

2018.Hisj2254 petitionwasnotflleduntillanuary10,2019.Fo= icahasnotasked for
equitabletolling,and the courtfindsno groundsfortolling the m atterpastthe disnaissalof

hisuntim ely,im properly-flled appealofthedism issalofhisstatehabeasaction. Accordingly,

Fo= ica'spetition istim e-batred.3

                                                   111.

        Based on theforegoing,thecolzrtwilldismissFo= ica'j2254pedtiorï.
        ENTER:This9-1 dayoflanuary
                                 ',2020.'

                                                    /+/- 4 J e. K r-,g,.
                                                          clliefUnited State'sDisttictludge ' ' '




        3 Becausethism atterisbeing dism issed astm o'mely, Formica'
                                                                   soutstanHingmoéonsherein(topresezve
evidence,ECF N o.11;forrelease ofproperty from PocahontasCorrecdonalCenter,ECF N o.16;forevidendary
headng,ECF Nos.17and29;andtoexpandtherecord,ECFNo.36)willbedismissedasmoot.
                                                     6
